Case 2:20-cv-11910-MAG-RSW ECF No. 20, PageID.163 Filed 04/22/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


MARK W. DOBRONSKI,

       Plaintiff,                                           Case No. 20-cv-11910

vs.                                                         HON. MARK A. GOLDSMITH

TBI, INC., et al.,

      Defendants.
____________________/

                                ORDER
 (1) ACCEPTING THE RECOMMENDATION CONTAINED IN THE MAGISTRATE
  JUDGE’S REPORT AND RECOMMENDATION DATED MARCH 11, 2021 (Dkt. 19)
 and (2) DENYING PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIM (Dkt. 12)

       This matter is presently before the Court on the Report and Recommendation (“R&R”) of

Magistrate Judge R. Steven Whalen, issued on March 11, 2021 (Dkt. 19). In the R&R, the

Magistrate Judge recommends that Plaintiff Mark W. Dobronski’s motion to dismiss

Defendants’ counterclaim number 11 be denied (Dkt. 12).

       The parties have not filed objections to the R&R, and the time to do so has expired. See

Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a waiver of

the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings.”); Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374 (6th Cir. 1987)

(failure to file objection to R&R “waived subsequent review of the matter”); Cephas v. Nash,

328 F.3d 98, 108 (2d Cir. 2003) (“As a rule, a party’s failure to object to any purported error or

omission in a magistrate judge’s report waives further judicial review of the point.”); Lardie v.
Case 2:20-cv-11910-MAG-RSW ECF No. 20, PageID.164 Filed 04/22/21 Page 2 of 2




Birkett, 221 F. Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and

recommendation to which no party has objected, the Court need not conduct a review by any

standard.”). However, there is some authority that a district court is required to review the R&R

for clear error. See Fed. R. Civ. P. 72 Advisory Committee Note Subdivision (b) (“When no

timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.”). Therefore, the Court has reviewed the

R&R for clear error. On the face of the record, the Court finds no clear error and accepts the

recommendation.

       Accordingly, Dobronski’s motion to dismiss counterclaim number 11 is denied.

       SO ORDERED.

Dated: April 22, 2021                                 s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and
any unrepresented parties via the Court's ECF System to their respective email or First Class
U.S. mail addresses disclosed on the Notice of Electronic Filing on April 22, 2021.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                  2
